Affirmed and Memorandum Opinion filed August 21, 2008







Affirmed
and Memorandum Opinion filed August 21, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00594-CR
NO. 14-07-00595-CR
____________
 
ANTHONY ANTWON BEN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District
Court
 Harris County, Texas
Trial Court Cause Nos.
1070417 & 1069780
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of aggravated robbery with a deadly weapon in
two cases.  On July 2, 2007, the trial court sentenced appellant in each case
to confinement for life in the Institutional Division of the Texas Department
of Criminal Justice.  The trial court ordered the sentences to run
concurrently.  Appellant filed a notice of appeal in each case.




Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record in each case and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At
appellant=s request, the records were provided to him.  On May 22, 2008, appellant
filed a pro se response to counsel=s brief.
We have
carefully reviewed the record in each case, counsel=s brief, and appellant=s response, and agree both appeals
are wholly frivolous and without merit.  Further, we find no reversible error
in the records on appeal.  A discussion of the brief would add nothing to the
jurisprudence of the state.  We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there
are no arguable grounds for review.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).